Exhibit 10.2

 

GRAPHIC [g255661kfi001.gif]

 

STANDARD LIBOR GRID NOTE

(LIBOR ONLY)

New York

 

August 26, 2011

 

$10,000,000.00

 

BORROWER (Name):

GTJ REIT, INC.

(Organizational Structure):

Corporation

(State Law organized under):

Maryland

(Address of residence/chief executive office):

444 Merrick Road, Suite 370, Lynbrook, New York 11563

 

BANK:   MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking corporation
with its principal banking office at One M&T Plaza, Buffalo, NY 14203. 
Attention: Office of General Counsel

 

1.     DEFINITIONS.  Each capitalized term shall have the meaning specified
herein and the following terms shall have the indicated meanings:

 

a.     “Aggregate Outstandings” shall mean, on the date of determination
thereof, the aggregate Outstanding Principal Amount of all Loans plus any L/C
Obligations at such time.

b.     “Aggregate Letters of Credit Outstanding” means, on the date of
determination, the sum of (a) the aggregate maximum stated amount at such time
which is available or available in the future to be drawn under all outstanding
Letters of Credit and (b) the aggregate amount of all payments on account of
drawings under Letters of Credit made by the Bank under any Letter of Credit
that has not been reimbursed by the Borrower.

c.     “Authorized Person” shall mean, each individually, Jerome Cooper, as
Chief Executive Officer;  Paul Cooper, as Executive Vice President; Douglas A.
Cooper, as Treasurer and as Secretary; and David Oplanich, as Chief Financial
Officer. Mention of the Authorized Person’s name is for reference purposes only
and the Bank may rely on a person’s title to ascertain whether someone is an
Authorized Person who may act on behalf of the Borrower in connection herewith.

d.     “Automatic Adjustment Rate Determination Date”, when applicable, shall
mean two (2) London Business Days before the first day of the applicable
Interest Period.

e.     “Automatic Continuation Option” shall, with respect to any LIBOR Rate
Loan, mean the option to have the then-current Interest Period duration, as
previously selected by Borrower, remain the same for the succeeding Interest
Period.

f.      “Base Rate” shall mean two (2) percentage point(s) above the rate of
interest announced by the Bank as its prime rate of interest (“Prime Rate”).

g.     “Base Rate Loan” shall mean a Loan which bears interest at the Base Rate.

h.     “Continuation Date” shall mean the date that Borrower’s election to
continue a LIBOR Rate Loan for another Interest Period becomes effective in
accordance with this Note.

i.      “Credit Agreement” means the Credit Agreement, dated the date hereof,
between the Borrower and the Bank, as same may be amended, restated,
supplemented or modified, from time to time.  Capitalized terms not otherwise
defined herein shall have the meanings ascribed to them in the Credit Agreement.

j.      “Draw Date” shall mean, in relation to each Loan, the date that such
Loan is made or deemed to be made to Borrower pursuant to this Note.

k.     “Interest Period” shall mean, with respect to any LIBOR Rate Loan, the
period commencing on the Draw Date or Continuation Date for such LIBOR Rate Loan
and ending on the date that shall be the numerically corresponding day (or, if
there is no numerically corresponding day, on the last day) of the calendar
month that is one (1), three (3) or six (6) months after the commencement of
such period, in accordance with Borrower’s election made pursuant to the terms
of this Note; provided, however, that if an Interest Period would end on a day
that is not a Joint Business Day, such Interest Period shall be extended to the
next succeeding  Joint Business Day, unless such next succeeding Joint Business
Day would fall in the next calendar month, in which case such Interest Period
shall end on the immediately preceding Joint Business Day.  To the extent that
the preceding clause results in either the extension or shortening of an
Interest Period for a particular Loan, the Bank shall have the right (but not
the obligation) to shorten or extend, respectively, the succeeding Interest
Period so that it shall end on a day that numerically corresponds to the Draw
Date for such Loan.

l.      “Interest Rate Floor” shall mean 4.0%

m.    “Joint Business Day” shall mean a day that is both a New York Business Day
and a London Business Day.

n.     “LIBOR” shall mean the rate per annum (rounded upward, if necessary, to
the nearest 1/16th of 1%) obtained by dividing (i) the  applicable London
Interbank Offered Rate (in accordance with the LIBOR Rate selected by Borrower
for each Loan; see LIBOR Rate definition below) as fixed by the British Bankers
Association for United States dollar deposits in the London interbank market at
approximately 11:00 a.m. London, England time (or as soon thereafter as
practicable), as determined by the Bank from any broker, quoting service or
commonly available source utilized by the Bank, by (ii) a percentage equal to
100% minus the stated maximum rate of all reserves required to be maintained
against “Eurocurrency Liabilities” as specified in Regulation D (or against any
other category of liabilities which includes deposits by reference to which the
interest rate on any LIBOR Rate Loan or Loans is determined or any category of
extensions of credit or other assets which includes loans by a non-United
States’ office of a bank to United States’ residents) on such

 

1

--------------------------------------------------------------------------------


 

date to any member bank of the Federal Reserve System.   Notwithstanding any
provision above, the practice of rounding to determine LIBOR may be discontinued
at any time in the Bank’s sole discretion.

o.     “LIBOR Rate” shall mean, for each LIBOR Rate Loan and/or as otherwise
applicable, in accordance with the terms of this Note: the greater of (a) three
and one-half percentage points (3.5%) above the one-month, three-month or
six-month LIBOR (as selected by the Borrower for each LIBOR Rate Loan), each
with an Interest Period of equal duration, or (b) the Interest Rate Floor.

p.     “L/C Obligations” shall mean the aggregate of (i) the then undrawn and
unexpired amount of any then-outstanding Letter of Credit and (iii) the
aggregate amount of all unpaid L/C Reimbursement Obligations.

q.     “L/C Reimbursement Obligations” shall mean the obligation of the Borrower
to reimburse the Bank pursuant to the Letter of Credit Documents for amounts
drawn under a Letter of Credit.

r.      “Letter of Credit” shall mean any standby letter of credit issued by the
Bank in accordance with the provisions of the Letter of Credit Documents.

s.     “Letter of Credit Documents” shall mean, collectively, the Application
for Irrevocable Standby Letter of Credit and the Standby Letter of Credit
Agreement, each entered into between the Borrower and the Bank, and any
modification, extension, amendment or renewal documents executed in connection
therewith, and any future Application for Irrevocable Standby Letter of Credit
and Standby Letter of Credit Agreement executed between the Borrower and the
Bank.

t.      “LIBOR Rate Loan” shall mean a Loan that bears interest at a LIBOR
Rate.  Each advance of funds hereunder, to the extent originally priced at the
LIBOR Rate, shall be treated as a separate LIBOR Rate Loan.

u.     “Loan” shall mean a loan made to Borrower by the Bank pursuant to this
Note.

v.     “London Business Day” shall mean any day on which dealings in United
States dollar deposits are carried on by banking institutions in the London
interbank market.

w.    “Maturity Date” shall mean August 26, 2014.

x.     “Maximum Principal Amount” shall mean Ten Million and 00/100 Dollars
($10,000,000.00).

y.     “Minimum Borrowing Amount” shall mean $100,000.00, with minimum
increments thereafter of $100,000.00.

z.     “New York Business Day” shall mean any day other than a Saturday, Sunday
or other day on which commercial banking institutions in New York, New York are
authorized or required by law or other governmental action to remain closed for
business.

aa.   “Outstanding Principal Amount” shall mean, at any point in time, the
actual outstanding principal amount under this Note.

 

2.     PAYMENT OF PRINCIPAL, INTEREST AND EXPENSES; FEES.

 

a.     Promise to Pay.  For value received, and intending to be legally bound,
Borrower promises to pay to the order of the Bank, on or before the Termination
Date, the Maximum Principal Amount or the Outstanding Principal Amount, if less,
plus interest as set forth below plus the reimbursement obligations with respect
to all Letters of Credit and all fees and costs (including without limitation
the Bank’s attorneys’ fees and disbursements, whether for internal or outside
counsel) the Bank incurs in order to collect any amount due under this Note, to
negotiate or document a workout or restructuring, or to preserve its rights or
realize upon any guaranty or other security for the payment of this Note
(“Expenses”).

 

b.     Interest.  Each Loan shall earn interest on the Outstanding Principal
Amount thereof calculated on the basis of a 360-day year for the actual number
of days of each year (365 or 366) as follows:

 

i.              LIBOR Rate Loans.  Interest shall accrue each day on each LIBOR
Rate Loan from and including the first day of each Interest Period applicable
thereto until, but not including, the last day of each such Interest Period or
the day the LIBOR Rate Loan is paid in full (if sooner) at a rate per annum
equal to the LIBOR Rate, as determined using LIBOR in effect on the following
dates, as applicable:  (a) for new LIBOR Rate Loans, two (2) London Business
Days before the Draw Date; (b) for continuations of LIBOR Rate Loans (other than
as provided for in subsection 4(c) below), the Joint Business Day the Bank
receives (or is deemed to receive) the Notice of Continuation in accordance with
the terms of this Note; (c) for LIBOR Rate Loans where the Automatic
Continuation Option is in effect, the applicable Automatic Adjustment Rate
Determination Date for such LIBOR Rate Loan.

 

ii.            Base Rate Loans.  Interest shall accrue on a Base Rate Loan from
and including the first date a Loan becomes a Base Rate Loan to, but not
including, the day such Base Rate Loan is paid in full, at the rate per annum
equal to the Base Rate.  Any change in the Base Rate resulting from a change in
the Prime Rate shall be effective on the date of such change.

 

c.     Maximum Legal Rate.  It is the intent of the Bank and Borrower that in no
event shall interest be payable at a rate in excess of the maximum rate
permitted by applicable law (the “Maximum Legal Rate”).  Solely to the extent
necessary to prevent interest under this Note from exceeding the Maximum Legal
Rate, any amount that would be treated as excessive under a final judicial
interpretation of applicable law shall be deemed to have been a mistake and
automatically canceled, and, if received by the Bank, shall be refunded to
Borrower.

 

d.     Payments; Late Charge; Default Rate.  The Borrower promises to pay
interest on the unpaid principal balance from time to time outstanding hereunder
from the date hereof until paid in full.  All accrued and unpaid interest shall
be payable monthly in arrears on the 1st day of each month, commencing
September 1, 2011, and on the date of payment in full of this Note.  All
Payments shall be made in immediately available United States funds at any
banking office of the Bank.  Absent demand for payment in full, Borrower shall
pay all accrued and unpaid interest, in amounts that may vary, monthly, or as
otherwise invoiced by the Bank.  If any payment is not received within five days
of its due date, Borrower shall pay a late charge equal to the greatest of
(a) 5% of the delinquent amount, or (b) $50.00.  In addition, upon the
occurrence and during the continuance of a Default or an Event of Default the
interest rate for all amounts outstanding under this Note (excluding any
defaulted payment of principal accruing interest in accordance with the
immediately preceding sentence) shall, at the option of the Bank, increase to 4
percentage points above the otherwise applicable rate (“Default Rate”), and any
judgment entered hereon or otherwise in connection with any suit to collect
amounts due hereunder shall bear interest at such Default Rate. Payments may be
applied in any order in the sole discretion of the Bank, but prior to demand,

 

2

--------------------------------------------------------------------------------


 

shall be applied first to past due interest, Expenses, late charges, and
principal payments, if any, which are past due, then to current interest and
Expenses and late charges, and last to remaining principal.

 

e.     Prepayment of LIBOR Rate Loans; Breakage Fee.  If Borrower (i) pays the
principal balance, in whole or in part, on any LIBOR Rate Loan, on any day other
than the last day of an Interest Period, (ii) fails to draw down or accept an
advance, in whole or in part, on a LIBOR Rate Loan after giving a Request
therefor, or (iii) otherwise tries to revoke any LIBOR Rate Loan, in whole or in
part, or if there occurs a Bankruptcy Event (as defined below) or the applicable
interest rate on any Loan is converted from the LIBOR Rate to the Base Rate
pursuant to this Note, then Borrower shall be liable for and shall pay the Bank,
on demand, the higher of $250.00 or the actual amount of the liabilities,
expenses, costs or funding losses that are a direct or indirect result of such
prepayment or other condition described above, whether such liability, expense,
cost or loss is by reason of (a) any reduction in yield, by reason of the
liquidation or reemployment of any deposit or other funds acquired by the Bank,
(b) the fixing of the interest rate payable on any LIBOR Rate Loans, or
(c) otherwise (collectively, the “Breakage Fee”).  The determination by the Bank
of the foregoing amount shall, in the absence of manifest error, be conclusive
and binding upon Borrower.

 

To the extent that the Aggregate Outstandings exceeds the Maximum Principal
Amount, then the Borrower shall immediately prepay the Loans to the extent
necessary to cause compliance with the foregoing.  To the extent that such
prepayments are insufficient to cause such compliance, the Borrower shall pledge
to the Bank, Cash Collateral in an amount equal to the amount of such shortfall,
which Cash Collateral shall secure the reimbursement obligations of the Borrower
with respect to drawings under Letters of Credit.

 

f.      Commitment Fee.  The Borrower shall pay the Bank a commitment fee of
$75,000 in connection with this Note, $25,000 of which has been previously
delivered to the Bank and $50,000 of which shall be due and payable on the
Closing Date.  Such commitment fee shall be deemed an Obligation under the
Credit Agreement and shall be deemed fully earned upon execution of this Note by
Borrower.

 

g.     Early Termination Fee.  If Borrower shall terminate the Credit Agreement,
this Note or any of the Loans hereunder for any reason, whether by voluntary
prepayment or otherwise, or the Obligations (as defined in the Credit
Agreement), in each case, prior to one (1) year anniversary of the date hereof,
the Borrower shall pay to Bank an early termination fee in an amount equal
$50,000.  Such early termination fee shall be deemed an Obligation under the
Credit Agreement.

 

3.     LOANS; LETTERS OF CREDIT; USE OF PROCEEDS.

 

a.     General.  Except as otherwise provided herein, each Loan advanced
hereunder shall be in the form of a LIBOR Rate Loan.  The Bank may make any Loan
in reliance upon any oral, telephonic, written, teletransmitted or other request
(the “Request(s)”) that the Bank in good faith believes to be valid and to have
been made by Borrower or on behalf of Borrower by an Authorized Person.  The
Bank may act on the Request of any Authorized Person until the Bank shall have
received from Borrower, and had a reasonable time to act on, written notice
revoking the authority of such Authorized Person.  The Bank shall incur no
liability to Borrower or to any other person as a direct or indirect result of
making any Loan pursuant to this paragraph.  This Note is the “Note” referred to
in the Credit Agreement and is issued pursuant to and entitled to the benefits
of the Credit Agreement to which reference is hereby made for a more complete
statement of the terms and conditions under which the Loans evidenced hereby
were made or will be made and are to be repaid.

 

b.     Request for LIBOR Rate Loans.  Borrower shall give the Bank its
irrevocable Request for each LIBOR Rate Loan specifying:

 

i.      the Draw Date for the LIBOR Rate Loan, which shall be at least two
(2) Joint Business Days following the date of the Request; provided, however, if
a Request is received by the Bank after 2:00 p.m. (Eastern Standard Time), the
Request for such LIBOR Rate Loan shall be deemed to have been received on the
next New York Business Day;

 

ii.     the aggregate amount of such LIBOR Rate Loan, which amount shall not be
less than the Minimum Borrowing Amount;

 

iii.    the applicable LIBOR Rate selection and corresponding Interest Period
duration (see LIBOR Rate definition above); and

 

iv.    whether the Automatic Continuation Option will be in effect for such
LIBOR Rate Loan.  The Automatic Continuation Option shall be in effect for each
LIBOR Rate Loan, unless otherwise specified by Borrower in writing.

 

c.     Letters of Credit.

 

i.              Generally.  Subject to the terms and conditions set forth in
this Agreement, upon the written request of the Borrower in accordance herewith,
the Bank shall issue Letters of Credit at any time on or before the Maturity
Date.  Notwithstanding the foregoing, at no time shall the Aggregate Letters of
Credit Outstanding exceed $1,000,000 and no Letter of Credit shall be issued or
created if, after giving effect to the same, the Aggregate Outstandings would
exceed the Maximum Principal Amount.  Furthermore, notwithstanding anything
contained herein to the contrary, the Bank shall be under no obligation to issue
a Letter of Credit if any order, judgment or decree of any court, arbitrator or
governmental authority shall purport by its terms, to enjoin, restrict or
restrain the Bank in any respect relating to the issuance of such Letter of
Credit or a similar letter of credit, or any law, rule, regulation, policy,
guideline or directive (whether or not having the force of law) from any
governmental authority with jurisdiction over the Bank shall prohibit or direct
the Bank in any respect relating to the issuance of such Letter of Credit or a
similar letter of credit, or shall impose upon the Bank with respect to any
Letter of Credit, any restrictions, any reserve or capital requirement or any
loss, cost or expense not reimbursed by the Borrower to the Bank. Each request
for issuance of a Letter of Credit by the Borrower shall be in writing and shall
be received by the Bank by no later than 12:00 p.m. (New York, New York time),
on the day which is at least two Business Days prior to the proposed date of
issuance.  Such issuance shall occur by no later than 3:00 p.m. on the proposed
date of issuance (assuming proper prior notice as aforesaid).  Subject to the
terms and conditions contained herein, the expiry date, and the amount and
beneficiary of the Letters of Credit will be as designated by the Borrower. 
Each Letter of Credit issued by the Bank hereunder shall identify: (i) the dates
of issuance and expiry of such Letter of Credit, (ii) the

 

3

--------------------------------------------------------------------------------


 

amount of such Letter of Credit (which shall be a sum certain), (iii) the
beneficiary of such Letter of Credit, and (iv) the drafts and other documents
necessary to be presented to the Bank upon drawing thereunder.    No Letter of
Credit issued hereunder shall expire more than 365 days from the date of
issuance or creation thereof, and in no event shall any Letter of Credit mature
after the Business Day which is immediately prior to the Maturity Date.  The
Borrower agrees to execute and deliver to the Bank such further documents and
instruments in connection with any Letter of Credit issued hereunder (including
without limitation, applications therefor) as the Bank in accordance with its
customary practices may request.

 

ii.             Drawings Under Letters of Credit.   The Borrower hereby
absolutely and unconditionally promises to pay the Bank the amount of each
drawing under a Letter of Credit on the date of such drawing, if the Borrower
receives notice of such drawing or payment prior to 12:00 noon, New York, New
York time, or if such notice has not been received by the Borrower prior to such
time on such date, then not later than 12:00 noon, New York, New York time, on
the Business Day immediately following the day that the Borrower receives such
notice; provided, however, if any drawing was in an amount not less than the
Minimum Borrowing Amount, the Borrower may, subject to the conditions to
borrowing set forth herein, request that such payment be financed with a Loan in
an equivalent amount, and, to the extent so financed, the Borrower’s obligation
to make such payment shall be discharged and replaced by such Loan.

 

iii.            Letter of Credit Obligations Absolute.  (a) The obligation of
the Borrower to reimburse the Bank as provided hereunder in respect of drawings
under Letters of Credit shall rank pari passu with the obligation of the
Borrower to repay the Loans hereunder, and shall be absolute and unconditional
under any and all circumstances.  Without limiting the generality of the
foregoing, the obligation of the Borrower to reimburse the Bank in respect of
drawings under Letters of Credit shall not be subject to any defense based on
the non-application or misapplication by the beneficiary of the proceeds of any
such drawing or the legality, validity, regularity or enforceability of the
Letters of Credit or any related document, even though such document shall in
fact prove to be invalid, fraudulent or forged, or any dispute between or among
the Borrower, the beneficiary of any Letter of Credit or any financial
institution or other party to which any Letter of Credit may be transferred. 
The Bank may accept or pay any draft presented to it under any Letter of Credit
regardless of when drawn or made and whether or not negotiated, if such draft,
accompanying certificate or documents and any transmittal advice are presented
or negotiated on or before the expiry date of such Letter of Credit or any
renewal or extension thereof then in effect, and is in substantial compliance
with the terms and conditions of such Letter of Credit.  Furthermore, neither
the Bank nor any of its correspondents shall be responsible, as to any document
presented under a Letter of Credit which appears to be regular on its face, and
appears on its face to be in substantial compliance with the terms of the Letter
of Credit, for the validity or sufficiency of any signature or endorsement, for
delay in giving any notice or failure of any instrument to bear adequate
reference to the Letter of Credit, or for failure of any Person to note the
amount of any draft on the reverse of the Letter of Credit.

 

(b)           Any action, inaction or omission on the part of the Bank or any of
its correspondents under or in connection with any Letter of Credit or the
related instruments, documents or property, if in good faith and in conformity
with such laws, regulations or customs as are applicable, shall be binding upon
the Borrower and shall not place the Bank or any of its correspondents under any
liability to the Borrower in the absence of (x) gross negligence or willful
misconduct by the Bank or its correspondents or (y) the failure by the Bank to
pay under a Letter of Credit after presentation of a draft and documents
strictly complying with such Letter of Credit unless the Bank is prohibited from
making such payment pursuant to a court order.  The Bank’s rights, powers,
privileges and immunities specified in or arising under this Agreement are in
addition to any heretofore or at any time hereafter otherwise created or
arising, whether by statute or rule of law or contract.  All Letters of Credit
issued hereunder will, except to the extent otherwise expressly provided therein
or hereunder, be governed by the Uniform Customs and Practice for Documentary
Credits (1993 Revision), International Chamber of Commerce, Publication No. 500,
and any subsequent revisions thereof.

 

d.     Letter of Credit Fees. The Borrower shall pay to the Bank a commission
with respect to each Letter of Credit issued and/or renewed or extended by the
Bank in an amount equal to one and three-quarters percent (1.75%) of the stated
amount of such Letter of Credit.  Such fee shall be paid on the date of issuance
thereof and upon each renewal or extension thereof.  In addition, the Borrower
shall pay to the Bank its customary fronting fees and such other customary fees
charged by the Bank with respect to the processing and administration of Letters
of Credit (including, without limitation, amendments, renewals, assignments or
extensions of Letters of Credit).

 

e.     Delivery of Requests and Notices.  Delivery of a Notice or Request for a
LIBOR Rate Loan or issuance, amendment, renewal, assignment or extension of a
Letter of Credit shall be made to the Bank at the following address, or such
other address designated by the Bank from time to time:

 

Manufacturers and Traders Trust Company

401 Broad Hollow Road

Melville, New York 11747

Attn:  Lisa Congemi-Doutney, VP

Fax No.  (631) 501-4138

Telephone No.  (631) 501-4131

 

f.      Use of Proceeds.  The proceeds of the Credit Loans shall be used for
Permitted Acquisitions and for general working capital and other corporate
purposes.  Letters of Credit shall be issued by the Bank for the account of the
Borrower and shall be issued, for purposes in connection with, and in the
ordinary course of, the business of the Borrower consistent with historical
purposes of the Borrower prior to the date hereof.

 

4.     CONTINUATION AND CONVERSION.

 

a.     Election.  An Authorized Person may, upon irrevocable Request to the Bank
in accordance with subsection (b) below, elect to continue, as of the last day
of the applicable Interest Period, any or a portion (subject to the Minimum
Borrowing Amount limitation) of any LIBOR Rate Loan with the same or a different
Interest Period, provided no partial continuation of a LIBOR Rate Loan with a
different Interest Period shall reduce the outstanding principal amount of the
remaining LIBOR Rate Loan with the same Interest Period to less than the Minimum
Borrowing Amount.

 

4

--------------------------------------------------------------------------------


 

b.     Notice of Continuation.

 

i.      For an election under Section 4(a) above, an Authorized Person must
deliver to the Bank, by 2:00 p.m. (Eastern Standard Time) on a New York Business
Day, a Notice of Continuation for an election under Section 4(a) (“Notice of
Continuation” or “Notice”), specifying:

 

(a)   the aggregate amount of each LIBOR Rate Loan to be continued;

 

(b)   the applicable LIBOR Rate selection and corresponding Interest Period
duration for each LIBOR Rate Loan to be continued (see LIBOR Rate definition
above); and

 

(c)   whether the Automatic Continuation Option will be in effect for each such
LIBOR Rate Loan.  The Automatic Continuation Option shall be in effect for each
LIBOR Rate Loan, unless otherwise specified by Borrower in writing.

 

ii.     For any election in accordance with Section 4(b)(i) above, the
Continuation Date shall be the later of (A) the last day of the applicable
Interest Period, or (B) two (2) Joint Business Days following the date the Bank
receives the Notice of Continuation, except as otherwise determined by the Bank
in its sole discretion.  If a Notice is received after 2:00 p.m. (Eastern
Standard Time) on any New York Business Day, such Notice will be deemed to have
been received on the next New York Business Day.   Accordingly, as an example,
if Borrower has a LIBOR Rate Loan with a one month Interest Period ending on
June 15 and wants to continue the LIBOR Rate Loan with a two month Interest
Period, Borrower must deliver to the Bank an appropriate Notice of Continuation
by no later than 2:00 p.m. (Eastern Standard Time) on June 13 (assuming that
June 13 is a New York Business Day and June 14 and 15 are Joint Business Days).

 

iii.    For LIBOR Rate Loans with the Automatic Continuation Option in effect,
the Bank shall, at the end of each Interest Period, automatically continue such
LIBOR Rate Loan with the same Interest Period.

 

iv.    The Bank may take action on any Notice in reliance upon any oral,
telephonic, written or teletransmitted Notice that the Bank in good faith
believes to be valid and to have been made by Borrower or on behalf of Borrower
by an Authorized Person.  No Notice may be delivered by e-mail.  The Bank may
act on the Notice from any Authorized Person until the Bank shall have received
from Borrower, and had a reasonable time to act on, written notice revoking the
authority of such Authorized Person. The Bank shall incur no liability to
Borrower or to any other person as a direct or indirect result of acting on any
Notice under this Note.  The Bank, in its sole discretion, may reject any Notice
that is incomplete.

 

c.     Expiration of Interest Period.  With respect to any LIBOR Rate Loan for
which an Automatic Continuation Option is not in effect, if Borrower does not
deliver to the Bank an appropriate Notice of Continuation (in accordance with
the terms hereof) at least two (2) Joint Business Days before the end of an
Interest Period, the Bank shall have the right (but not the obligation) to
immediately, and without notice, convert such LIBOR Rate Loan into a Base Rate
Loan and such Loan shall accrue interest at the Base Rate until two (2) Joint
Business Days after the Bank receives an appropriate Notice (in accordance with
the terms hereof) electing to convert the Loan from a Base Rate Loan to a LIBOR
Rate Loan.  A Notice of Continuation received one (1) Joint Business Day before
the end of an Interest Period may not effectuate a continuation of such Loan as
a LIBOR Rate Loan as of the last day of the Interest Period.  Rather, such LIBOR
Rate Loan may be converted (in the manner described above) to a Base Rate Loan
on the last day of the Interest Period.  Such Notice of Continuation, however,
will be effective two (2) Joint Business Days from the date it is received (or
deemed to be received) by the Bank.

 

d.     Conversion upon Default.  Unless the Bank shall otherwise consent in
writing, if (i) Borrower fails to pay when due, in whole or in part, the
indebtedness under the Note (whether by acceleration or otherwise), or
(ii) there exists any condition or event which with the passage of time, the
giving of notice or both shall constitute an event of default under any of
Borrower’s agreement with the Bank, if any, the Bank, in its sole discretion,
may (i) permit any outstanding LIBOR Rate Loans to continue until the last day
of the applicable Interest Period at which time such Loan shall automatically be
converted into a Base Rate Loan or (ii) convert any outstanding LIBOR Rate Loans
into a Base Rate Loan before the end of the applicable Interest Period
applicable to such LIBOR Rate Loan.  Nothing herein shall be construed to be a
waiver by the Bank to have any Loan accrue interest at the Default Rate of
interest (which shall be calculated from the higher of the LIBOR Rate or the
Base Rate) or the right of the Bank to charge and collect a Breakage Fee.

 

5.     SETOFF.  The Bank shall have the right to set off against the amounts
owing under this Note any property held in a deposit or other account with the
Bank or any of its affiliates or otherwise owing by the Bank or any of its
affiliates in any capacity to Borrower or any guarantor or endorser of this
Note.  Such set-off shall be deemed to have been exercised immediately at the
time the Bank or such affiliate elects to do so.

 

6.     FACILITY.

 

a.     Generally.  Any Request for a Loan hereunder shall be limited in amount,
such that the sum of (i) the principal amount of such Request; (ii) the
Outstanding Principal Amount under this Note; and (iii) the aggregate face
amounts of (or, if greater, Borrower’s aggregate reimbursement obligations to
the Bank (or any of its affiliates) in connection with) any Letters of Credit
issued by the Bank (or any of its affiliates) at the request (or for the benefit
of) Borrower, pursuant to this facility; does not exceed the Maximum Principal
Amount under this Note.

 

b.     Bankruptcy Event.  This Note is payable on the Termination Date;
provided, however, that the Outstanding Principal Amount of this Note and all
accrued and unpaid interest shall automatically become immediately due and
payable if Borrower commences, or has commenced against it (and is not dismissed
within 45 days), any proceeding or request for relief under any bankruptcy,
insolvency or similar laws now or hereafter in effect

 

5

--------------------------------------------------------------------------------


 

in the United States of America or any state or territory thereof or any foreign
jurisdiction or any formal or informal proceeding for dissolution, liquidation
or the settlement of claims against or winding up of affairs of Borrower (a
“Bankruptcy Event”), or upon the occurrence of a Bankruptcy Event with regard to
any guarantor or endorser of this Note.  Borrower hereby waives protest,
presentment and notice of any kind in connection with this Note.

 

7.     BANK RECORDS CONCLUSIVE.  The Bank shall set forth on a schedule attached
to this Note or maintained on computer, the date and original principal amount
of each Loan and the date and amount of each payment to be applied to the
Outstanding Principal Amount of this Note.  The Outstanding Principal Amount set
forth on any such schedule shall be presumptive evidence of the Outstanding
Principal Amount of this Note and of all Loans.  No failure by the Bank to make,
and no error by the Bank in making, any annotation on any such schedule shall
affect the Borrower’s obligation to pay the principal and interest of each Loan
or any other obligation of Borrower to the Bank pursuant to this Note.

 

8.     PURPOSE.  Borrower certifies (a) that no Loan will be used to purchase
margin stock except with the Bank’s express prior written consent for each such
purchase and (b) that all Loans shall be used for a business purpose, and not
for any personal, family or household purpose.

 

9.     AUTHORIZATION.  Borrower, if a corporation, partnership, limited
liability company, trust or other entity, represents that it is duly organized
and in good standing or duly constituted in the state of its organization and is
duly authorized to do business in all jurisdictions material to the conduct of
its business; that the execution, delivery and performance of this Note have
been duly authorized by all necessary regulatory and corporate or partnership
action or by its governing instrument; that this Note has been duly executed by
an authorized officer, partner or trustee and constitutes a binding obligation
enforceable against Borrower and not in violation of any law, court order or
agreement by which Borrower is bound; and that Borrower’s performance is not
threatened by any pending or threatened litigation.

 

10.  INABILITY TO DETERMINE LIBOR RATES, INCREASED COSTS, ILLEGALITY.

 

a.     Increased Costs.  If the Bank shall determine that due to either (a) the
introduction of any change (other than any change by way of imposition of or
increase in reserve requirements included in the calculation of the LIBOR) in or
in the interpretation of any requirement of law, or (b) the compliance with any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
cost to the Bank of agreeing to make or making, funding or maintaining any LIBOR
Rate Loans, then Borrower shall be liable for, and shall from time to time, upon
demand therefor by the Bank, pay to the Bank such additional amounts as are
sufficient to compensate the Bank for such increased costs.

 

b.     Inability to Determine Rates.  If the Bank shall determine that for any
reason adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period with respect to a proposed LIBOR Rate Loan, the Bank
will give notice of such determination to Borrower.  Thereafter, the Bank may
not make or maintain LIBOR Rate Loans, as the case may be, hereunder until the
Bank revokes such notice in writing.  Upon receipt of such notice, Borrower may
revoke any pending Request or Notice with respect to a LIBOR Rate Loan.  If
Borrower does not revoke such Request or Notice, the Bank may make, or continue
the Loans, as proposed by Borrower, in the amount specified in the applicable
Request or Notice submitted by Borrower, but such Loans shall be made or
continued as Base Rate Loans instead of LIBOR Rate Loans, as the case may be.

 

c.     Illegality.  If the Bank shall determine that the introduction of any law
(statutory or common), treaty, rule, regulation, guideline or determination of
an arbitrator or of a governmental authority or in the interpretation or
administration thereof, has made it unlawful, or that any central bank or other
governmental authority has asserted that it is unlawful for the Bank to make
LIBOR Rate Loans, then, on notice thereof by the Bank to Borrower, the Bank may
suspend the making of LIBOR Rate Loans until the Bank shall have notified
Borrower that the circumstances giving rise to such determination shall no
longer exist.  If the Bank shall determine that it is unlawful to maintain any
LIBOR Rate Loans, Borrower shall prepay in full all LIBOR Rate Loans then
outstanding, together with accrued interest, either on the last date of the
Interest Period thereof if the Bank may lawfully continue to maintain such LIBOR
Rate Loans to such day, or immediately, if the Bank may not lawfully continue to
maintain such LIBOR Rate Loans.  If Borrower is required to prepay any LIBOR
Rate Loan immediately as set forth in this subsection, then concurrently with
such prepayment, Borrower may borrow from the Bank, in the amount of such
repayment, a Base Rate Loan.

 

11.  MISCELLANEOUS.  This Note, together with any related loan and security
agreements and guaranties, contains the entire agreement between the Bank and
Borrower with respect to the Note, and supersedes every course of dealing, other
conduct, oral agreement and representation previously made by the Bank.  All
rights and remedies of the Bank under applicable law and this Note or amendment
of any provision of this Note are cumulative and not exclusive.  No single,
partial or delayed exercise by the Bank of any right or remedy shall preclude
the subsequent exercise by the Bank at any time of any right or remedy of the
Bank without notice.  No waiver or amendment of any provision of this Note shall
be effective unless made specifically in writing by the Bank.  No course of
dealing or other conduct, no oral agreement or representation made by the Bank,
and no usage of trade, shall operate as a waiver of any right or remedy of the
Bank.  No waiver of any right or remedy of the Bank shall be effective unless
made specifically in writing by the Bank.  Borrower agrees that in any legal
proceeding a copy of this Note kept in the Bank’s course of business may be
admitted into evidence as an original.  This Note is a binding obligation
enforceable against Borrower and its successors and assigns and shall inure to
the benefit of the Bank and its successors and assigns.  If a court deems any
provision of this Note invalid, the remainder of the Note shall remain in
effect.  Section headings are for convenience only.  Singular number includes
plural and neuter gender includes masculine and feminine as appropriate.

 

12.  NOTICES.  Any demand or notice hereunder or under any applicable law
pertaining hereto shall be in writing and duly given if delivered to Borrower
(at its address on the Bank’s records) or to the Bank (at the address on
page one and separately to the Bank officer responsible for Borrower’s
relationship with the Bank).  Such notice or demand shall be deemed sufficiently
given for all purposes when delivered (i) by personal delivery and shall be
deemed effective when delivered, or (ii) by mail or courier and shall be deemed
effective three (3) New York Business Days after deposit in an official
depository maintained by the United States Post Office for the collection of
mail or one (1) New York Business Day after

 

6

--------------------------------------------------------------------------------


 

delivery to a nationally recognized overnight courier service (e.g., Federal
Express).  Notice by e-mail is not valid notice under this or any other
agreement between Borrower and the Bank.

 

13.  JOINT AND SEVERAL.  If there is more than one Borrower, each of them shall
be jointly and severally liable for all amounts which become due under this Note
and the term “Borrower” shall include each as well as all of them.

 

14.  GOVERNING LAW; JURISDICTION.  This Note has been delivered to and accepted
by the Bank and will be deemed to be made in the State of New York.  This Note
will be interpreted in accordance with the laws of the State of New York
excluding its conflict of laws rules.  BORROWER HEREBY IRREVOCABLY CONSENTS TO
THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE STATE OF NEW
YORK IN NASSAU COUNTY OR SUFFOLK COUNTY, AND CONSENTS THAT THE BANK MAY EFFECT
ANY SERVICE OF PROCESS IN THE MANNER AND AT BORROWER’S ADDRESS SET FORTH ABOVE
FOR PROVIDING NOTICE OR DEMAND; PROVIDED THAT NOTHING CONTAINED IN THIS NOTE
WILL PREVENT THE BANK FROM BRINGING ANY ACTION, ENFORCING ANY AWARD OR JUDGMENT
OR EXERCISING ANY RIGHTS AGAINST BORROWER INDIVIDUALLY, AGAINST ANY SECURITY OR
AGAINST ANY PROPERTY OF BORROWER WITHIN ANY OTHER COUNTY, STATE OR OTHER FOREIGN
OR DOMESTIC JURISDICTION.  Borrower acknowledges and agrees that the venue
provided above is the most convenient forum for both the Bank and Borrower. 
Borrower waives any objection to venue and any objection based on a more
convenient forum in any action instituted under this Note.

 

15.  WAIVER OF JURY TRIAL.  BORROWER AND THE BANK HEREBY KNOWINGLY, VOLUNTARILY,
AND INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY BORROWER AND THE BANK
MAY HAVE IN ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN CONNECTION WITH
THIS NOTE OR THE TRANSACTIONS RELATED HERETO.  BORROWER REPRESENTS AND WARRANTS
THAT NO REPRESENTATIVE OR AGENT OF THE BANK HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT THE BANK WILL NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THIS JURY TRIAL WAIVER.  BORROWER ACKNOWLEDGES THAT THE BANK HAS BEEN INDUCED TO
ENTER INTO THIS NOTE BY, AMONG OTHER THINGS, THE PROVISIONS OF THIS SECTION.

 

Preauthorized Transfers from Deposit Account.  If a deposit account number is
provided in the following blank Borrower hereby authorizes the Bank to debit
available funds in Borrower’s deposit account # 9853000454 with the Bank
automatically for any amount which becomes due under this Note or as directed by
an Authorized Person, by telephone.

 

Acknowledgment.  Borrower acknowledges that it has read and understands all the
provisions of this Note, including the Governing Law, Jurisdiction and Waiver of
Jury Trial, and has been advised by counsel as necessary or appropriate.

 

 

 

GTJ REIT, INC.

 

 

BORROWER

 

 

 

 

 

 

By:

 

 

 

Name:

Douglas A. Cooper

 

 

Title:

Treasurer

 

 

 

Signature of Witness

 

 

 

 

 

 

 

 

Typed Name of Witness

 

 

 

ACKNOWLEDGMENT

 

STATE OF NEW YORK

)

 

: SS.

COUNTY OF

)

 

On the               day of August, in the year 2011, before me, the
undersigned, a Notary Public in and for said State, personally appeared Douglas
A. Cooper, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he executed the same in his capacity, and that by
his signature on the instrument, the individual, or the person upon behalf of
which the individual acted, executed the instrument.

 

 

 

 

Notary Public

 

FOR BANK USE ONLY

 

Authorization Confirmed:

Product Code:  11900

Disbursement of Funds:

Credit A/C

#

Off Ck

#

Payoff Obligation

#

 

$

 

$

 

$

 

7

--------------------------------------------------------------------------------